Citation Nr: 0844324	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  07-17 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to November 
1946 and October 1950 to September 1951.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In October 2008, the veteran and his son testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of that proceeding is of record.  

The Board granted a motion to advance this case on the docket 
due to advanced age in November 2008.  See 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2008).


FINDING OF FACT

The veteran's service-connected disabilities preclude him 
from securing or following any form of substantially gainful 
employment consistent with his education and industrial 
background.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran has been provided 
all required notice and that the evidence currently of record 
is sufficient to substantiate his claim for a TDIU.  
Therefore, no further development with respect to the matter 
decided herein is required under 38 U.S.C.A. §§  5103, 5103A 
(West 2002 and Supp. 2008) or 38 C.F.R. § 3.159 (2008).  

Legal Criteria

A TDIU may be granted where the schedular rating is less than 
total and the service-connected disabilities preclude the 
veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).

For the purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from common etiology or a single 
accident; (3) disabilities affecting a single body system, 
e.g., orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric; (4) multiple injuries incurred in 
action; or (5) multiple disabilities incurred as a prisoner 
of war.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  
38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

Analysis

The veteran is service-connected for peripheral neuropathy of 
the left lower extremity, evaluated as 30 percent disabling; 
peripheral neuropathy of the right lower extremity, evaluated 
as 30 percent disabling; tinnitus, evaluated as 10 percent 
disabling; and bilateral hearing loss disability, evaluated 
as noncompensable.  The combined rating for the disabilities 
is 60 percent, and since the veteran's peripheral neuropathy 
affects both lower extremities and results from common 
etiology, the minimum schedular criteria for a TDIU are met.  
The determinative issue, therefore, is whether his service-
connected disabilities render him incapable of securing or 
maintaining substantially gainful employment.

The veteran contends that a TDIU is warranted because his 
service-connected disabilities renders him unemployable.  
Specifically, he maintains that he is unable to work because 
of his service-connected peripheral neuropathy.  After 
careful consideration of the evidence of record, the Board 
finds that the veteran meets the requirements for a TDIU 
based on his physical impairment.

The question of employability must be looked at in a 
practical manner, and mere theoretical ability to engage in 
substantially gainful employment is not a sufficient basis to 
deny benefits.  The test is whether a particular job is 
realistically within the physical and mental capabilities of 
the claimant.  Moore v. Derwinski, 1 Vet. App. 356, 358 
(1991), citing Timmerman v. Weinberger, 510 F.2d 439, 442 
(8th Cir. 1975).

At the October 2008 hearing, the veteran indicated that he 
did not complete high school and that he worked at a railroad 
after his release from active duty.  He indicated in his TDIU 
claim that he then worked for approximately 20 years as a 
brewer, and he testified that he retired in 1980, when he was 
54 years old, because the peripheral neuropathy in his lower 
extremities prevented him from navigating the stairs at his 
workplace.

The record is consistent with the veteran's account of his 
work history.  A 1991 private treatment record reflects that 
the veteran reported injuring his knee after tripping down a 
staircase at work in 1979.  Moreover, in an October 2004 
letter, the veteran's private physician states that he has 
severe peripheral neuropathy which considerably affects his 
ability to walk and produces an ataxic, broad-based gait.  
The same physician opines in a June 2006 letter that the 
veteran has severe, painful neuropathy and is unemployable.

The Board has found the veteran and his son to be credible.  
The Board notes that even if the veteran were healthy, his 
employment options would be limited because he did not 
complete high school and last worked almost 30 years ago.  In 
light of the veteran's limited education and occupational 
background, the credible testimony provided by the veteran 
and his son, and the medical evidence documenting the nature 
and severity of his peripheral neuropathy, the Board is 
satisfied that the veteran is unemployable due to his 
service-connected peripheral neuropathy.


ORDER

A total disability rating based on individual unemployability 
due to service-connected disabilities is granted, subject to 
the criteria applicable to the payment of monetary benefits.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


